LACOMBE, Circuit Judge
(after stating the facts as above).- [1] Although these defendants may not be heard to contend that the patent is void for lack of invention, they are entitled, as any one else would be, to whatever narrow construction the language of the claims may warrant and the condition of the prior art may require. The elements are functionally old, the art was a crowded one, and patentee’s-con-tribution was no broad advance.
[2] The plungers of elevators of this type are hollow cylinders themselves, moving up and down in other cylinders. They are there.fore closed at the bottom, so that there will be something against which the water can exercise its lifting force, and which will expel the water below it when valves are reversed. Sometimes this closure was not at the very bottom of the plunging cylinder, but inside of it and some distance above the bottom, the water being freely admitted into the space between the bottom and the closure. When thus closed, the plunger proper, the plunger which rose and fell because its base rested on the surface of water, extended from the car down to the' closure. All below was an addition to the operative plunger; it would be fairly described as a connection between the open bottom where the water could flow in and out of the plunger and the bottom surface (the closure) of the operative plunger. In the prior art there were such plungers, with the closure some distance above the bottom. The cylinder of metal which (with the bottom, closure) constituted the plunger was extended beyond the closure to the open bottom, remaining, however, of the same diameter and contacting with the stuffing box just as the rest of the plunger did. In such a structure, so long as any part of the plunger proper or of its connection between the operative bottom and the open bottom remained within the stuffing box, it was impossible for any of the water operating, below the closed bottom to escape through the stuffing box. The patent shows a plunger with closed bottom; below this operative bottom there is an extension of the plunger, not by continuing its walls downward, but by one or more rods which connect it with the guiding devices at the bottom of the entire structure. This is properly called in the 2 and 3 claims a “reduced connection”; it is so reduced in size that, when the plunger proper rises above the stuffing box the connection does not (as in a prior device óf Wetherill) fill the stuffing box as the plunger did. In consequence the operating water in the cylinder can pass freely between the connection and the walls of the stuffing box. In view of the state of the art we are of the opinion that the ^reduced” connection of these two claims must be confined to the reduced connection which the patent shows; a connection which no longer fills the area of the aperture through the stuffing box as the plunger proper does.
In a device of the prior art, where the bottom closure of the plunger was located some distance above the bottom of the whole moving structure, holes were bored in the cylindrical extension just below the operating bottom. In consequence, when the holes rose above the stuffing box the water flowed out. Defendants have the same arrangement; their “connection” between the operating bottom and *944the bottom of the whole moving structure, where guides against vibration have long been placed, is not a “reduced” one; it fills the cross-area of the stuffing box aperture as the plunger proper does, and water is discharged through holes just below the plunger closure, as it was in the Wetherill device.
Th.e first claim of the patent is for a device so “constructed (as) to allow the water to escape through the stuffing box” — as the water undoubtedly does in the device shown in the patent, flowing between the walls of the box and the “reduced” connection which no longer fills the aperture as the plunger did. In one sense — speaking broadly —it may be said that in defendants’ structure the water escapes “through the stuffing box,” because the connection of the plunger cylinder itself passes through the stuffing box, and the water in this cylindrical plunger extension passes from a plane below the stuffing box to a plane above it. But just such a method of arranging the bypass was old in the art and we are of the opinion that the claim must be confined to the method of passing through the stuffing box which the patent discloses.
Decree affirmed, with costs of appeal.